NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Balls on August 8, 2022.
The application has been amended as follows: 
ALLOW claims 1-5.
Amend claim 6, line 1 as follows and ALLOW: “The method of claim 1, wherein the or more compounds of formula (I) are” 
ALLOW claims 7-9.
Amend claim 10, line 4 as follows and ALLOW: 
“(a)	adding 5 to 1,000 mg/kg of ethyl-2-(4-hydroxy-3-methoxyphenyl) acetate (17) to”
ALLOW claims 11-12.
Reasons for Allowance
The claimed invention is drawn to a method of imparting a warm and/or pungent taste sensation, the method comprising adding 5 to 1000 mg/kg of one or more compounds of formula (I) to a preparation that comes into contact with an oral cavity.  The compounds of formula (I) are free of the art and non-obvious with the exception of
    PNG
    media_image1.png
    105
    272
    media_image1.png
    Greyscale
(i.e., a compound of formula (I) wherein R1, R2 and R3 are H; and R4 is C1 alkyl) – a.k.a., ethyl homovanillate – which is taught by a variety of prior art as a known flavor- and aroma-imparting compound found in certain wines and whiskeys.  The following prior art are considered to be representative:
(1) 	MacNamara et al (S Afr J Enol Vitic 11:82-92, 2001; of record); and
(2)	Cabaroglu et al (Enzyme and Microbial Tech 33:581-587, 2003). 
As to (1):  MacNamara et al identify three phenolic ester “wood-originating compounds isolated from whiskey” (including the phenolic ester ethyl homovanillate (Page 83, Column 2)) wherein “[s]piking of the three phenolic esters into a young whiskey gave a detectable increase in maturation intensity” (Abstract).  In particular, as taught by MacNamara et al, “at double the level [naturally] found in the 10-year old whiskey, they caused a significant increase in the maturation odour intensity of the 3-year old whiskey” which, “to some extent demonstrates that these esters are in fact making a contribution to the odour intensity” and “can be used to investigate and improve the ageing flavor of whiskey” (Page 90, Column 2 to Page 91, Column 1).
However, the amount of ethyl homovanillate added to the spiked whiskey was only 0.24 mg/L.  While it may have been obvious to determine the optimal amount of ethyl homovanillate to be added to various whiskeys to provide an optimal flavor profile, it would not have been obvious to add 5 mg/kg (a 20-fold higher amount) ethyl homovanillate.
As to (2): Cabaroglu et al disclose several compounds that contribute to the aroma/flavor of wines and which can be enriched by differing treatments to enhance “the attributes, honey, lime, and smoky… [to provide wines that are] preferred to control wines” (Abstract).  In particular, Cabaroglu et al identify ethyl homovanillate as one such compound (Page 585, Table 4).
However, the amount of ethyl homovanillate present in treated wines was, at most, 6 µg/L.  Thus, while it may have been obvious to consider adding ethyl homovanillate to wines in varying amounts to enhance that wine’s flavor profile, it would not have been obvious to add 5 mg/kg ethyl homovanillate.
Collectively, the prior art teach a single compound within Formula (I) (i.e., ethyl homovanillate) which is a known flavor-imparting compound that can be added to certain wines and whiskeys to enhance their aroma/flavor profile.  However, the amounts of ethyl homovanillate added to these products by the prior art was, at most, 0.24 mg/L, and it is found persuasive that it would not have been obvious to add, at minimum, 5 mg/kg (a 20-fold higher amount) ethyl homovanillate to a wine, whiskey or other product that comes into contact with an oral cavity with a reasonable expectation of providing an optimal aroma/flavor profile.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611